Claims 1-7 are pending and under consideration.

Priority:  This application is a 371 of PCT/KR2018/005413, filed May 11, 2018, which claims benefit of foreign application KR 10-2017-0074738, filed June 14, 2017.  A copy of the foreign priority document has been received in the instant application on April 15, 2019, and is not in the English language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20140302613; cited as CN 104024852 on IDS 12.22.21) in view of Skoza et al. (1976 Biochem J 159:  457-462; IDS 12.22.21) and Malonic Acid (WikiDoc Malonic Acid Information Sheets 2012:  2 pages).  Yun et al. disclose a means for detecting active oxygen in the human body, .
Skoza et al. disclose the effect of various water-miscible solvents on the thiobarbituric acid chromophore (p. 457).  Skoza et al. disclose dimethyl sulphoxide (i.e. DMSO) stabilizes thiobarbituric acid (p. 457).  The addition of DMSO to a thiobarbituric assay intensifies the color yield of thiobarbituric acid (p. 458) and where a great advantage is that the color is stable for days (p. 460).
It is known that the ionized form of malonic acid, as well as its esters and salts, are known as malonates; where for example, diethyl malonate is malonic acid’s ethyl ester (WikiDoc Malonic Acid p. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed composition or means for detecting an amount of active oxygen in a human body by causing a color change through reaction with MDA present in urine, comprising TBA dissolved in an aqueous solution comprising water and/or ethanol with DMSO, and a buffer solution comprising malonic acid and its ionized form, i.e. diethyl malonate (instant claims 1, 4).  The motivation to do so is given by 
	Regarding instant claim 2, Skoza et al. disclose color yield of addition of the DMSO of at least 10% (p. 459-460).  It would have been obvious to one of ordinary skill to arrive at the claimed amount of 5 to 30 parts by weight of DMSO to 100 parts by weight of the ethanol, aqueous ethanol solution, or water by routine optimization because they are similar to the amounts disclosed by the prior art.
	Regarding instant claim 3, Yun et al. disclose the buffer solution comprises 10-30 parts of the organic acid and 10-30 parts of the ionized form (at least paragraph 0023).  As already noted, Yun et al. disclose malonic acid (paragraph 0023), where it is known diethyl malonate is an ionized form of malonic acid (WikiDoc Malonic Acid).  Therefore, it would have been obvious 
	Regarding instant claims 5-6, Yun et al. disclose the TBA is absorbed in a liquid state on a test strip and then dried (at least paragraphs 0007-0008).
	Regarding instant claim 7, as noted above, Yun et al. also reasonably disclose a method for measuring reactive oxygen in a subject in need thereof, comprising contacting an urine sample with said composition comprising TBA (paragraph 0005).  Therefore, it would have been obvious to measure reactive oxygen in a subject in need thereof, comprising contacting a urine sample with the composition comprising TBA dissolved in an aqueous solution comprising water and/or ethanol with DMSO, and a buffer solution comprising malonic acid and its ionized form, i.e. diethyl malonate, noted above.

	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Patent Examiner, Art Unit 1656